     Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 1 of 7 Page ID #:858




 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                                   United States District Court
 9
                                   Central District of California
10
11
           UNITED STATES OF AMERICA,                Case № 13-CR-00678-ODW
12                                                  ORDER DENYING DEFENDANT’S
                          Plaintiff,
13                                                  MOTION PURSUANT TO MOTION FOR
                          vs.                       SENTENCE REDUCTION PURSUANT TO
14
                                                    18 U.S.C. § 3582(c)(1)(A) [DE‐76]1
15
           RAMON ANDRES ECHEVARRIA,
16
                 Defendant.
17     _______________________________
18
19
                                        I.    INTRODUCTION
                 Defendant Echevarria has brought a motion for reduction in his sentence on

       ground that he qualifies for compassionate release. Specifically, he states he is

       overweight and has Eptein‐Barr.       He provides no medical records to indicate how

       the conditions of which he complains are being managed while in prison. On April 8,

       2020 he wrote to the warden of what the court assumes is Lompoc requesting


       1
           “DE” designates Docket Entry
 Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 2 of 7 Page ID #:859




 1   emergency consideration of his request for compassionate release under section
 2
     3582(c)(1)(A). Exhibit E of “Emergency Motion to Reduce the Term of Imprisonment
 3
 4   under 18 USC 3582(c)(10(A)(i)”. Without any evidentiary support, he claims to have
 5
     Epstein‐Barr, and suffer from obesity. Again, the Court finds it significant that none
 6
 7   of his medical records have been provided to the court.
 8
                                     II.   DISCUSSION
 9
10   A.   Defendant Has Not Made a Case for Compassionate Release
11
           Because the requested relief is both drastic and permanent, it is subject to
12
     strict statutory conditions. First, a district court can evaluate a defendant’s request
13
     for compassionate release only “after the defendant has fully exhausted all
14
     administrative rights” before the Bureau of Prisons (“BOP”). Specifically: after the
15
16   defendant has fully exhausted all administrative rights to appeal, a failure of the BOP
17   to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt
18   of such a request by the warden of the defendant’s facility, whichever is earlier[.] 18
19   U.S.C. § 3582(c)(1)(A). This requirement is mandatory. United States v. Alam, 960 F.
20
     3d 831, 832 (6th Cir. 2020); United States v. Raia, 954 F. 3d 594, 597 (3d Cir. 2020.
21
     From the standpoint of the district court it is jurisdictional. See generally Shaw v.
22
     Bank of America Corp., 946 F.3d 533, 541 (9th Cir. 2019) (“statutorily‐provided
23
24
     exhaustion requirements deprive the court of jurisdiction”); United States v.

25   Weidenhamer, No. CR 16‐1072‐1‐PHXROS, 2019 WL 6050264, at *2 (D. Az. Nov. 8,
26   2019) (citing cases). In this case, no evidence has been brought to the Court’s
27   attention that his purported communication to the unnamed warden of his facility
28   was actually sent.    Second, in evaluating compassionate‐release requests, courts



                                                2
 Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 3 of 7 Page ID #:860




 1   must follow both the statute and relevant, binding policy statements. See id.; 28
 2   U.S.C. § 994(t); USSG § 1B1.13. Pursuant to those authorities, to be eligible for
 3   compassionate release, a defendant must demonstrate: (1) the existence of
 4   extraordinary and compelling reasons, within the meaning of the statute; and (2)
 5
     that he is not a danger to the community. 18 U.S.C. § 3582(c)(1)(A). Specifically, the
 6
     statute requires that any reduction be “consistent with applicable policy statements
 7
     issued by the Sentencing Commission”‐‐in this case, USSG § 1B1.13. Id.
 8
                 1. DEFENDANT IS NOT MEDICALLY ELIGIBLE FOR COMPASSIONATE RELEASE
 9
10        To be eligible for compassionate release, a defendant must demonstrate
11
     “extraordinary and compelling reasons warrant[ing] such a reduction,” “consistent
12
13   with applicable policy statements issued by the Sentencing Commission.” Id. Thus, as
14
     courts have recognized, Congress intended that the “Sentencing Commission, not the
15
16   judiciary, determine what constitutes an appropriate use of the ‘compassionate
17
     release’ provision.” United States v. Willingham, No. CR113‐010, 2019 WL 6733028, at
18
19   *2 (S.D. Ga. Dec. 10, 2019) (noting split in authority). The Sentencing Commission’s
20
21
     policy statement — USSG § 1B.1.13 — while not binding on the district court, does

22   inform its decision. United States vs. Aruda, 20‐10245, (9th Cir Apr 4, 2021) See Dillon
23
24
     vs. United States, 560 U.S. 817, 827 (2010); see, e.g., United States v. Nasirun, No. 8:99‐

25   CR‐367, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020). But see United States v.
26
27
     Brooker, 2020 WL 5739712, at *6–7 (2d Cir. Sept. 25, 2020) (finding that USSG 1B1.13

28   Application Note 1(D) does not apply to compassionate release motions brought



                                                 3
 Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 4 of 7 Page ID #:861




 1   directly to the court by a defendant under the First Step Act). “General concerns about
 2
     possible exposure to COVID‐19 do not meet the criteria for extraordinary and
 3
 4   compelling reasons for a reduction in sentence set forth in the Sentencing
 5
     Commission’s policy statement[.]” United States vs. Eberhart, 448 F. Supp. 3d 1086,
 6
 7   1090 (NDCA 2020. Those criteria include, as relevant here:
 8
           • The medical condition “of the defendant”: specifically, whether the defendant
 9
10         has either a “terminal illness” or a “serious physical or medical condition” that
11
           “substantially diminishes the ability of the defendant to provide self‐care within
12
13         the environment of a correctional facility and from which [s]he . . . is not
14
           expected to recover.” USSG § 1B1.13, comment. (n.1(A)(i)‐(ii));
15
16         • The “age of the defendant”: specifically, whether defendant is “at least 65
17
           years old,” is “experiencing a serious deterioration in physical or mental health
18
19         because of the aging process,” and has served at least 10 years or 75 percent of
20
           her term of imprisonment. Id., comment. (n. 1(B)); or
21
22         • “As determined by the Director of the Bureau of Prisons, there exists in the
23
           defendant’s case an extraordinary and compelling reason other than, or in
24
25         combination with,” her illness, age, and family circumstances. Id., comment.
26
           (n.1(D)).
27
28             The global COVID‐19 pandemic is not a factor specific to defendant’s case at




                                               4
 Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 5 of 7 Page ID #:862




 1         all — and, while his anxieties may or may not be frivolous, he offers no case‐
 2
           specific facts establishing his eligibility for compassionate release under USSG §
 3
 4         1B1.13.    Although identifying some specific health concerns, he primarily
 5
           emphasizes the general risk of COVID‐19: arguments that are general, wide‐
 6
 7         ranging, and would apply to essentially every inmate presently in custody. In the
 8
           government’s Opposition to the instant motion, it is mentioned that Defendant
 9
10         Echevarria has been fully vaccinated. This should allay the majority of his
11
           concerns about both contracting the virus and having a serious negative
12
13         outcome were he to catch COVID‐19. In the final analysis Defendant has not
14
           alleged that he has a terminal illness or an illness which “substantially diminishes
15
16         [his] ability [ . . .] to provide self‐care within the environment of a correctional
17
           facility and from which he . . . is not expected to recover.” USSG § 1B1.13,
18
19         comment. (n.1(A)(i)‐(ii));
20
      “[T]he mere existence of COVID‐19 in society and the possibility that it may spread
21
22   to a particular prison alone cannot independently justify compassionate release.”
23
     Raia, supra, 954 F.3d at 597; see also Eberhart, supra, 448 F. Supp. 3d at 1090 (“[A]
24
25   reduction of sentence due solely to concerns about the spread of COVID‐19 is not
26
     consistent with the applicable policy statement of the Sentencing Commission as
27
28   required by § 3582(c)(1)(A).”).     To classify COVID‐19 as an extraordinary and




                                                5
 Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 6 of 7 Page ID #:863




 1   compelling reason, by itself, would be inconsistent with the text of the statute and
 2
     the policy statement.     Moreover, it would have detrimental real‐world effects:
 3
 4   interfering with BOP’s organized anti‐COVID‐19 efforts, resulting in the inequitable
 5
     treatment of inmates, and undercutting the strict criteria BOP employs to determine
 6
 7   inmates’ eligibility for sentence reductions and home confinement.              Section
 8
     3582(c)(1)(A) contemplates sentence reductions for specific individuals, not the
 9
10   widespread prophylactic release of inmates and the modification of lawfully imposed
11
     sentences to deal with a viral pandemic as it might affect a fully vaccinated prisoner.
12
13         2. DEFENDANT CONTINUES TO POSE AN UNACCEPTABLE DEGREE OF RISK TO THE COMMUNITY.
14
           As the government notes in its opposition, and a point which Defendant has
15
16   failed to address, much less convincingly argue, he remains a danger to the
17
     community. The conduct which had brought him before the court in the first instance
18
19   was especially vile.    The government has adequately captured the extent of
20
     Defendant’s degeneration and depravity in its opposition papers and that conduct
21
22   will not be repeated here. Suffice it to say Defendant has not even remotely made
23
     out the case for his early release from prison and reintegration into the community.
24
25   While it is encouraging that Defendant is spending his time in custody productively,
26
     though not especially challenging for someone with two undergraduate degrees, the
27
28   Court would have been more interested in seeing evidence of him dealing with his




                                                6
 Case 2:13-cr-00678-ODW Document 85 Filed 04/12/21 Page 7 of 7 Page ID #:864




 1   fascination with child pornography. That is, after all, what has brought about his
 2
     entanglement with the criminal justice system and what makes the Court view him
 3
 4   as a continuing danger to the community. The Court is particularly impressed by an
 5
     almost complete lack of empathy for the torture endured by very young children by
 6
 7   adult males, all for the sexual gratification of similarly inclined adult males such as
 8
     Defendant Echevarria. The permanent psychological damage done to the children is
 9
10   perhaps incalculable Likewise, the risk of recidivism cannot be accurately predicted.
11
     He could, however, at least make an attempt to convince the court that he is mindful
12
13   of the harm he has done and demonstrate he is taking steps to learn to control his
14
     unacceptable impulses. Instead, his time is spent reciting facts about the spread of
15
16   COVID‐19 throughout the Bureau of Prisons, facts well known to every federal court
17
     in the country. Given that he is fully vaccinated, his lengthy memorandum – which
18
19   unnecessarily exceeded the permissible page limit ‐ was an unnecessary expenditure
20
     of his time and not terribly illuminating to the Court. His request for early release is
21
22   therefore DENIED.
23
24         IT IS SO ORDERED.
25
     DATED:    April 12, 2021
26
                                     _________________________________
27                                            OTIS D. WRIGHT,II
28                                     UNITED STATES DISTRICT JUDGE




                                                7
